Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 1 of 9            FILED
                                                               2019 Dec-27 PM 04:48
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 2 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 3 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 4 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 5 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 6 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 7 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 8 of 9
Case 2:19-cv-02122-GMB Document 1 Filed 12/27/19 Page 9 of 9
